


 

Exhibit 10.1

Houlihan Lokey Howard & Zukin

Investment Banking Services

www.hlhz.com

 

 

To:

The Ad Hoc Committee (the "Ad Hoc Committee") of Holders of 6.55% Class A-1
Timber Collateralized Notes, 7.11% Class A-2 Timber Collateralized Notes and
7.71% Class A-3 Timber Collateralized Notes (collectively, the "Notes") of
Scotia Pacific Company LLC (collectively, with its affiliated and subsidiary
corporations, "ScoPac" or the "Company"), in care of:

 

Bingham McCutchen LLP

One State Street

Hartford, CT 06103-3178

 

 

Attn: Evan D. Flaschen

Counsel to the Ad Hoc Committee

Scotia Pacific Company LLC

P.O. Box 712

125 Main Street, 2nd Floor

Scotia, CA 95565

 

Attn: Robert E. Manne

Chief Executive Officer

 

 

 

 

Ladies & Gentlemen:

 

This letter confirms the terms of the agreement between Houlihan Lokey Howard &
Zukin Capital, Inc. ("Houlihan Lokey" or the "Firm"), and Counsel to the Ad Hoc
Committee (the "Ad Hoc Committee Counsel") concerning its retention of Houlihan
Lokey on behalf of the Ad Hoc Committee, effective as of May 1, 2005 (the
"Effective Date") to provide financial advisory and related services to the Ad
Hoc Committee in connection with the financial restructuring of ScoPac. The
Company, by executing this letter, acknowledges and agrees to be responsible for
the payment and other obligations to Houlihan Lokey, and agrees to be bound by
the acknowledgements made by it in this letter.

 

1.                 Scope of Engagement. Houlihan Lokey's representation of the
Ad Hoc Committee in connection with this engagement will include:

 

(a)

Evaluating the assets and liabilities of ScoPac;

 

(b)

Analyzing and reviewing the financial and operating statements of ScoPac;

 

(c)

Analyzing the business plans and forecasts of ScoPac;

 

 

Los Angeles • 1930 Century Park West • Los Angeles, California 90067 •
tel.310.553.8871 • fax.310.553.2173

New York Chicago San Francisco Washington, D.C. Minneapolis Dallas Atlanta
London

Broker/dealer services through Houlihan Lokey Howard & Zukin Capital. Investment
advisory services through Houlihan Lokey Howard & Zukin Financial Advisors.



 


--------------------------------------------------------------------------------



 

 

(d)

Evaluating all aspects of ScoPac's near-term liquidity, including various
financing alternatives available to ScoPac;

 

(e)

Providing such specific valuation or other financial analyses as the Ad Hoc
Committee may require in connection with the case;

 

(f)

Representing the Ad Hoc Committee in negotiations with ScoPac and third parties;

 

(g)

Developing, evaluating, and assessing the financial issues and options
concerning any proposed Transaction; and

 

(h)

Analyzing and explaining any Transaction to various constituencies.

 

As used herein, the term "Transaction" shall include any arrangement pursuant to
which ScoPac's obligations in connection with the Notes are restructured, which
may be effected in an agreement or series of agreements, or transaction or
series of transactions, which in each case may include, but is not limited to,
the following:

 

(i)

Any merger, consolidation, reorganization, recapitalization, business
combination or other transaction pursuant to which ScoPac is acquired by, or
combined with, any person, group of persons, partnership, corporation or other
entity (including, without limitation, existing creditors, employees,
affiliates, and/or shareholders) (collectively, a "Purchaser");

 

(ii)

The acquisition, directly or indirectly, by a Purchaser (or by one or more
persons acting together with a Purchaser pursuant to a written agreement or
otherwise) outside the ordinary course of ScoPac's business, in a single
transaction or a series of transactions, of (x) a material portion of the assets
or operations of ScoPac; or (y) a material portion of outstanding or
newly-issued shares of ScoPac's capital stock (or any securities convertible
into, or options, warrants or other rights to acquire such capital stock);

 

(iii)

Any other sale, transfer or assumption of all or substantially all of the
assets, liabilities or stock of ScoPac (including without limitation any
consolidation or merger involving ScoPac);

 

(iv)

The issuance, whether public or private, of debt and/or equity securities for
ScoPac (whether to raise funds or refinance outstanding securities or any
combination

 

 



 


--------------------------------------------------------------------------------



 

thereof) or such other financing of any type raised to complete any Transaction;

 

(v)

Obtaining the requisite consents or acceptances from the holders of the Notes to
a restructuring/recapitalization either out-of-court or pursuant to a
"pre-packaged" or "pre-arranged" Chapter 11 plan of reorganization, through a
tender offer, exchange offer, consent solicitation or other process;

 

(vi)

The confirmation of any other Chapter 11 plan of reorganization or liquidation,
the terms of which have been substantially agreed to by the Ad Hoc Committee; or

 

(vii)

The reinstatement or material credit enhancement of the Notes in conjunction
with any other transaction involving ScoPac, the terms of which have been
approved by the Ad Hoc Committee

 

2.                 Exclusive Representation. Neither the Ad Hoc Committee, their
constituents, nor any of their advisors or professionals (including, but not
limited to, Ad Hoc Committee Counsel), shall be liable for the fees, expenses or
other amounts payable to Houlihan Lokey hereunder. Notwithstanding such
arrangement, Houlihan Lokey's duties hereunder run solely to the Ad Hoc
Committee, and Houlihan Lokey is not authorized to be, and will not purport to
be, acting on behalf of, or at the direction of ScoPac for any purpose unless
otherwise agreed to by the Ad Hoc Committee and ScoPac. All financial advice,
written or oral, provided by Houlihan Lokey to the Ad Hoc Committee pursuant to
this Agreement is intended solely for the use and benefit of the Ad Hoc
Committee, which agrees that such advice may not be disclosed publicly or made
available to third-parties without the prior consent of Houlihan Lokey, which
consent shall not be unreasonably withheld. At the direction of Ad Hoc Committee
Counsel, certain communication and correspondence between Houlihan Lokey and the
Ad Hoc Committee, and work product and analyses prepared by Houlihan Lokey for
the Ad Hoc Committee in connection with this matter, will be considered in
preparation for litigation over the restructuring of ScoPac, and accordingly,
will be subject to the attorney-client privilege and work-product privilege
between Houlihan Lokey and the Ad Hoc Committee.

 

3.                 Advisor. Houlihan Lokey's services are limited to those
specifically provided in this Agreement or subsequently agreed-upon by the
parties hereto, and Houlihan Lokey shall have no obligation or responsibility
for any other services. Houlihan Lokey is providing its services hereunder as an
independent contractor, and the parties agree that this Agreement does not
create an agency or fiduciary relationship between Houlihan Lokey and the
parties to this Agreement.

 

4.                 Consideration. As consideration for the services being
provided by Houlihan Lokey to assist the Ad Hoc Committee in analyzing various
restructuring options for ScoPac, the Ad Hoc Committee and Houlihan Lokey have
agreed upon a monthly fee to Houlihan Lokey of $150,000 per month (the "Monthly
Fee"), and the Company has agreed to pay such Monthly Fee in

 



 


--------------------------------------------------------------------------------



 

accordance with the terms hereof. Payment shall be made to Houlihan Lokey in
same day funds, by wire transfer in lawful money of the United States according
to the wire transfer instructions attached, and the Company shall provide
contemporaneous written notice of each payment to Houlihan Lokey at the address
above, Attention: Chris Di Mauro. The first Monthly Fee, which shall be for the
month of May, 2005 shall be payable, in cash, upon the Company and Houlihan
Lokey's execution of this Agreement. All additional Monthly Fees shall be due
and payable in cash in advance on the 1st business day of each month.

 

In addition, the Company agrees promptly to reimburse Houlihan Lokey, upon
written request from time to time, for all reasonable out-of-pocket expenses
incurred by Houlihan Lokey before termination (or related to Houlihan Lokey's
pre-termination services) in connection with the matters contemplated by this
Agreement. Out-of-pocket expenses shall include, but not be limited to, all
reasonable travel expenses, duplicating charges, on-line service charges,
messenger services, delivery services, meeting services, long distance telephone
and facsimile charges incurred by Houlihan Lokey. Out-of-pocket expenses shall
not include the cost of any outside counsel, except with respect to the
Company's obligations pursuant to paragraph 14. Except with respect to the
Company's obligations pursuant to paragraph 14, expenses reimbursable by the
Company pursuant to this paragraph shall not exceed $25,000 in the aggregate
without the Company's prior written (which shall include e-mail) consent.

 

In addition, the Ad Hoc Committee and Houlihan Lokey have agreed that upon the
consummation of any Transaction to which the Ad Hoc Committee and the Company
have agreed, Houlihan Lokey shall be entitled to receive an additional fee in
cash (a "Deferred Fee") equal to 2% of the amount by which any Noteholder
Recoveries (as defined below) exceeds $578,374,7961. The Company agrees that it
will pay the Deferred Fee or cause it to be paid. In no circumstance shall the
Deferred Fee be due and payable more than once. The Deferred Fee shall be paid
upon the consummation of a Transaction to which the Ad Hoc Committee and the
Company have agreed, whether such consummation occurs (i) during the term of
this Agreement or within twelve months of the effective date of the termination
of this Agreement (such twelve-month period being referred to herein as the
"Tail Period") or (ii) if an agreement to consummate a Transaction is entered
into by ScoPac and the Ad Hoc Committee during the term of this Agreement or
within the Tail Period and such Transaction consummated at any time. The
Deferred Fee shall be reduced by the full amount of all Monthly Fees paid to
Houlihan Lokey after the sixth month, but in no event shall the Deferred Fee be
reduced to less than zero.

 

The parties acknowledge that a substantial professional commitment of time and
effort will be required by Houlihan Lokey and its professionals hereunder, and
that such commitment may foreclose other opportunities for the Firm. Moreover,
the actual time and commitment required for the engagement may vary
substantially from week to week or month to month, creating "peak load" issues
for the Firm. Given the numerous issues which may arise in these cases, the
Firm's commitment to the variable level of time and effort necessary to address
such issues, the expertise and capabilities of Houlihan Lokey that will be
required in this engagement, and the market rate for Houlihan Lokey's services
of this nature whether in, or out of court, the parties agree that the fee
arrangement hereunder is reasonable, fairly compensates Houlihan Lokey and

 

_________________________

1

Calculated as 77% of $751,136,099 (the face value of the Notes).

 

 



 


--------------------------------------------------------------------------------



 

provides certainty to the Company and the Ad Hoc Committee. The Ad Hoc Committee
and Houlihan Lokey expressly acknowledge that they agreed upon the formula of
the Deferred Fee between themselves with no input from, and not based on
information provided by, the Company.

 

"Noteholder Recoveries" shall be defined as any consideration received by the
holders of the Notes as payment on the Notes after the Effective Date including,
without limitation, cash, securities (debt or equity), property or other
interests or consideration. For the purpose of calculating the value of the
consideration received by the holders of the Notes in the Transaction, any
consideration received, including, without limitation, equity securities,
property or other interests or consideration, will be valued as follows: the
greater of (i) if the value of such securities is disclosed in a court approved
disclosure statement in support of a confirmed Chapter 11 plan, the value of the
securities in such disclosure statement; (ii) the value of the Notes calculated
based on the mean of the closing bid and asked quotations averaged for the ten
trading days immediately prior to the closing of the Transaction; or (iii) (x)
if such securities are traded, the securities will be valued at the mean of the
closing bid and asked quotations averaged for the ten trading days immediately
prior to the closing of the Transaction; or (y) if such securities have not been
traded prior to the closing of the Transaction, Houlihan Lokey will prepare a
valuation of the securities and, together with the Ad Hoc Committee and the
Company, will mutually agree on a fair valuation thereof for the purposes of
calculating the Deferred Fee. Any debt securities received by the holders of the
Notes shall be valued at face value. Under no circumstances shall the value of
the Deferred Fee exceed $3,450,000.

 

5.                 Bankruptcy Court: In the event ScoPac files a case under
Title 11 of the United States Code (the "Bankruptcy Code"), ScoPac shall use all
commercially reasonable efforts to obtain bankruptcy court approval to fulfill
its obligations under this Agreement in a manner mutually agreeable to the Ad
Hoc Committee, ScoPac and Houlihan Lokey, provided, however, that the form of
documentation to satisfy the foregoing obligation shall be acceptable to
Houlihan Lokey in its reasonable discretion.

 

Upon the filing of a bankruptcy case, Houlihan Lokey's obligations to provide
services under this Agreement on behalf of the Ad Hoc Committee may, at Houlihan
Lokey's exclusive option, cease until such time as the Bankruptcy Court having
jurisdiction over the case approves and directs the payment of the Monthly Fee
by the Company pursuant to the terms hereof, provided, however, that the
obligations of the Company to pay accrued consideration under this Agreement
shall continue in full force and effect notwithstanding any delay in payment of
the Monthly Fee pending court approval of such payment.

 

6.                 Termination. This Agreement is terminable upon thirty (30)
days written notice by Counsel to the Ad Hoc Committee or Houlihan Lokey, or
upon thirty (30) days written notice by the Company on or after June 30, 2005,
provided, however, that if this Agreement is terminated, the Company shall pay
Houlihan Lokey all previously accrued and unpaid Monthly Fees and the Monthly
Fee for the month in which the effective date of termination occurs (unless
Houlihan Lokey terminates this Agreement, in which case the Monthly Fee for the
month in which the effective date of termination occurs shall not be required to
be paid). Notwithstanding any termination of this Agreement other than a
termination by Houlihan Lokey, the Company agrees

 



 


--------------------------------------------------------------------------------



 

to pay Houlihan Lokey the Monthly Fee for a minimum of three months. The
termination of this Agreement shall only terminate the Company's obligations to
pay the Monthly Fee under the Agreement, and shall not terminate or affect any
other agreements between the parties hereto. Furthermore, the termination of
this Agreement will not affect (a) the Company's indemnification, reimbursement,
contribution and other obligations set forth in this Agreement and (b) Houlihan
Lokey's right to receive, and the Company's obligation to pay or cause to be
paid, as set forth in this Agreement, (i) any and all fees and expenses accrued
as of the effective date of termination of this Agreement, and (ii) those fees
earned for a Transaction that is consummated during the Tail Period as described
in this Agreement.

 

7.                 Information. The Ad Hoc Committee acknowledges and agrees
that, in rendering its services hereunder, Houlihan Lokey will be using and
relying on information made available to it by ScoPac and their advisors (the
"Information") (and information available from public sources and other sources
deemed reliable by Houlihan Lokey) without independent verification thereof by
Houlihan Lokey or independent appraisal by Houlihan Lokey. Houlihan Lokey does
not assume responsibility for the accuracy or completeness of the Information or
any other information regarding ScoPac.

 

8.                 CHOICE OF LAW; JURISDICTION. THIS AGREEMENT HAS BEEN
NEGOTIATED, EXECUTED AND DELIVERED AT AND SHALL BE DEEMED TO HAVE BEEN MADE IN
NEW YORK, NEW YORK. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. REGARDLESS OF ANY PRESENT OR
FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF THE PARTIES HERETO, EACH PARTY
HEREBY IRREVOCABLY CONSENTS AND AGREES THAT ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE PARTIES HERETO PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, PROVIDED THAT SUCH
CONSENT AND AGREEMENT SHALL NOT BE DEEMED TO REQUIRE ANY BANKRUPTCY CASE
INVOLVING THE COMPANY TO BE FILED IN SUCH COURTS. BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT. EACH PARTY HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. THE CONSENT TO
SERVICE OF PROCESS IN ACCORDANCE WITH NEW YORK LAW. THE PARTIES HERETO WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
UPON CONTACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF THE ENGAGEMENT OF
HOULIHAN LOKEY PURSUANT TO, OR THE PERFORMANCE BY HOULIHAN LOKEY OF THE SERVICES
CONTEMPLATED BY, THIS AGREEMENT.

 

 



 


--------------------------------------------------------------------------------



 

 

9.                 Authority. The Company has all requisite corporate power and
authority to enter into this Agreement and the transactions contemplated hereby,
and agrees that it will not enter into a Transaction for which it does not have
the requisite corporate power and authority. The Company and Houlihan Lokey have
fully reviewed this Agreement, have obtained counsel on its terms, and have
participated in the drafting of this Agreement such that it shall not be
construed against any one party. This Agreement has been duly and validly
authorized by all necessary corporate action on the part of the Company and has
been duly executed and delivered by the Company and constitutes a 1egal, valid
and binding agreement of the Company, enforceable in accordance with its terms.

 

10.              Counterparts. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Agreement.

 

11.              Severability. If it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) that any term or
provision hereof is invalid or unenforceable, (i) the remaining terms and
provisions hereof shall be unimpaired and shall remain in full force and effect
and (ii) the invalid or unenforceable provision or term shall be replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of such invalid or unenforceable term or provision.

 

12.              Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto and supersedes any and all prior
agreements, arrangements and understanding relating to the matters provided for
herein. No alteration, waiver, amendment, change or supplement hereto shall be
binding or effective unless the same is set forth in writing signed by a duly
authorized representative of each party.

 

13.              Credit. Houlihan Lokey shall not make any public announcements
regarding any matter relating to this agreement without the Company's prior
written consent, which consent shall not be unreasonably withheld.

 

14.              Indemnification. As a material part of the consideration for
Houlihan Lokey to furnish its services under this Agreement, the Company shall
indemnify Houlihan Lokey shall hold harmless Houlihan Lokey and its affiliates,
and their respective past, present and future directors, officers, shareholders,
employees, agents and controlling persons within the meaning of either Section
15 of the Securities Act of 1933, as amended, or Section 20 of the Securities
Exchange Act of 1934, as amended (collectively, the "Indemnified Parties"), to
the fullest extent lawful, from and against any and all losses, claims, damages
or liabilities (or actions in respect thereof), joint or several, arising out of
or related to the Agreement, any actions taken or omitted to be taken by an
Indemnified Party in connection with Houlihan Lokey's provision of services to
the Ad Hoc Committee, or any Transaction (as defined herein) or proposed
Transaction contemplated thereby. In addition, the Company shall reimburse the
Indemnified Parties for any reasonable legal or other expenses reasonably
incurred by them in respect thereof after submission of a written statement
setting forth such expenses; provided, however, there shall be no liability
under the foregoing indemnity and reimbursement agreement for any loss, claim,

 



 


--------------------------------------------------------------------------------



 

damage or liability which is finally judicially determined to have resulted
primarily from the willful misconduct, gross negligence, bad faith or
self-dealing of any Indemnified Party.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, the Company shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by the Company, on the one hand, and Houlihan Lokey, on the other
hand, in connection with the proposed Transaction and/or the services rendered
by Houlihan Lokey. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or otherwise, then the
Company shall contribute to such amount paid or payable by any Indemnified Party
in such proportion as is appropriate to reflect not only such relative benefits,
but also the relative fault of the Company, on the one hand, and Houlihan Lokey,
on the other hand, in connection therewith, as well as any other relevant
equitable considerations. Notwithstanding the foregoing, the aggregate
contribution of all Indemnified Parties to any such losses, claims, damages,
liabilities and expenses shall not exceed the amount of fees actually received
by Houlihan Lokey pursuant to the Agreement.

 

The Ad Hoc Committee and the Company shall not affect any settlement or release
from liability in connection with any matter for which an Indemnified Party
would be entitled to indemnification from the Company unless, such settlement or
release contains a release of the Indemnified Parties reasonably satisfactory in
form and substance to Houlihan Lokey. The Ad Hoc Committee and/or the Company
shall not be required to indemnify any Indemnified Party for any amount paid or
payable by such party in the settlement or compromise of any claim or action
without the prior written consent of the Ad Hoc Committee and the Company.

 

The Ad Hoc Committee and the Company further agree that neither Houlihan Lokey
nor any other Indemnified Party shall have any liability, regardless of the
legal theory advanced, to the Ad Hoc Committee, the Company or any other person
or entity (including the Company' equity holders and creditors) related to or
arising out of Houlihan Lokey's engagement, except for any liability for losses,
claims, damages, liabilities or expenses incurred by the Ad Hoc Committee and/or
the Company which are finally judicially determined to have resulted primarily
from the willful misconduct, gross negligence, bad faith or self-dealing of any
Indemnified Party. The indemnity, reimbursement, contribution and other
obligations and agreements of the Ad Hoc Committee and the Company set forth
herein shall apply to any modifications of this Agreement, shall be in addition
to any liability which these parties may otherwise have, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of these parties and each Indemnified Party. The foregoing
indemnification provisions shall survive the consummation of any Transaction
and/or any termination of the relationship established by this Agreement.

 

The obligations of each entity or company comprising the Company hereunder are
joint and several, and any consent, direction, approval, demand, notice or the
like given by any one of such entities or companies shall be deemed given by all
of them and, as such, shall be binding on the Company.

 



 



 


--------------------------------------------------------------------------------



 

 

The obligations of Houlihan Lokey are solely corporate obligations, and no
officer, director, employee, agent, shareholder or controlling person of
Houlihan Lokey shall be subjected to any personal liability whatsoever to any
person, nor will any such claim be asserted by or on behalf of any other party
to this Agreement or any person relying on the services provided hereunder. The
Company's obligations with respect to any and all payments owing to Houlihan
Lokey and the indemnification, reimbursement, contribution and other similar
obligations of the Company under this Agreement shall survive any termination of
this Agreement.

 

It is understood and agreed that no member of the Ad Hoc Committee shall be
responsible for reimbursing or indemnifying Houlihan Lokey, the Company, or any
Indemnified Party pursuant to the foregoing.

 

HOULIHAN LOKEY HOWARD & ZUKIN CAPITAL, INC.

 

          /s/ Christopher R. Di Mauro

_________________________________

By:

Christopher R. Di Mauro

Title:

Director

 

 

 

BINGHAM McCUTCHEN LLP

 

          /s/ Anthony J. Smits

_________________________________

By:

Anthony J. Smits

Title:

Partner

 

 

 

Acknowledged:

 

SCOTIA PACIFIC COMPANY LLC. (on its own behalf, and on behalf of its
subsidiaries and affiliates)

 

           /s/ Gary L. Clark

__________________________________

By:        Gary L. Clark

Title:     VP Finance & CFO

 

 

CTDOCS/1630048.2

 

 

 